Citation Nr: 0301118	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-03 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic low back strain.

2.  Entitlement to a rating in excess of 10 percent for a 
dental condition classified as left displaced articular 
disk.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel

INTRODUCTION

The veteran's active military service extended from 
September 1975 to April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

The issue of evaluation of chronic low back strain will be 
the subject of a REMAND at the end of this decision and 
will not be otherwise discussed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher 
evaluation of a left displaced articular disk has been 
obtained.

2.  The service-connected residuals of left displaced 
articular disk are manifested by maximum opening of 32 mm 
in 2000 and 36 mm in 2001.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of left displaced articular disk have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20 and Code 9905 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA. See 66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

The RO provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the VCAA 
and the implementing regulations.  In addition to 
performing the pertinent development required under VCAA, 
the RO notified the veteran of his right to submit 
evidence.  Thus, the Board finds that VA has completed its 
duties under the VCAA and the implementing regulations.

The rating decision and statement of the case, as well as 
letters dated in April 2001 and October 2001, and a 
telephone conversation in April 2001, notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been 
received, and the evidence to be provided by the claimant.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a 
medical opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the appellant nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  

Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  

There is no specific rating code for a displace articular 
disk.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2002).  

There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible ratable as analogous to 
Code 9900.  The disability is not analogous to a complete 
loss of the mandible, ratable under Code 9901, or to a 
loss of approximately one-half of the mandible, ratable 
under Code 9902.  Neither is the disability analogous to 
nonunion of the mandible, ratable under Code 9903, or to a 
malunion of the mandible, ratable under Code 9904.  

The veteran has reported problems with the mandible and 
temporomandibular joint.  The rating criteria which most 
closely address the claimed functional impairment, as well 
as the anatomical localization and symptomatology is Code 
9905.  

As of February 19, 1994, limited motion of the 
temporomandibular articulation is rated as follows:

    Inter-incisal range:
        0 to 10 millimeters 
(mm).........................      40 percent
        11 to 20 
mm.............................................      
30 percent
        21 to 30 
mm.............................................      
20 percent
        31 to 40 
mm.............................................      
10 percent

    Range of lateral excursion:
        0 to 4 
mm................................................      
10 percent

    Note--Ratings for limited inter-incisal 
movement shall not
     be combined with ratings for limited lateral 
excursion.....

38 C.F.R. Part 4, Code 9905 (2002).  

Evidence  The service medical records show that, in April 
1985, mandibular sagittal excess was surgically treated 
with vertical subcondylar osteotomies with mandibular 
setback and application of maxillary mandibular arch bars 
and intermaxillary fixation.  The service clinical notes 
contain complaints of temporomandibular joint pain and 
popping on several occasions.  In June 1998, it was 
reported that yawning caused the jaw to pop with muscle 
twitching, but no pain.  It was noted that the veteran had 
a full range of jaw motion with no pain on movement.  

The veteran was examined for VA in March 2000.  He 
reported occasional clicking of the left temporomandibular 
joint when yawning wide, gum disease, tooth loss and sleep 
apnea.  Maximum opening was 32 mm.  Right lateral movement 
was 10 mm and left lateral movement was 9 mm.  The 
pertinent diagnosis was occasional left displaced 
articular disc on maximum opening, could be caused by 
posterior malocclusion or post-orthognathic surgery.  

The veteran was again examined for VA in March 2001.  He 
reported that clicking on the left side of his jaw 
occurred if he chewed a lot.  No joint sounds were evident 
to the examiner on jaw movement.  Maximum opening was 36 
mm.  Right lateral movement was 8 mm and left lateral 
movement was 6 mm.  X-ray studies showed complete union of 
the mandible where it was surgically repositioned distally 
on both sides.  The pertinent diagnosis was complete 
healing of jaw fracture.  Clicking in the left jaw when 
chewing hard foods was, in the examiner's opinion, due to 
stress on the left temporomandibular joint, which was as 
likely as not, due both to previous injury and stress 
produced by malocclusion of tilted molars.  

Analysis:  While the veteran may feel that a higher 
evaluation is warranted, the objective findings of trained 
medical personnel are far more probative in determining 
the extent of the disability.  In this case, the medical 
findings (32 mm in 2000 and 36 mm in 2001) put the 
disability squarely within the criteria for a 10 percent 
rating (31 to 40 mm).  The findings do not approximate the 
limitation from 21 and 30 mm required for the next higher 
evaluation, 20 percent.  Thus, the current 10 percent 
evaluation must be continued.  38 C.F.R. § 4.7 (2002).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code 
of Federal Regulations (2002) have been considered whether 
or not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2002).  In this regard, the Board finds that 
there has been no showing by the veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

A rating in excess of 10 percent for the veteran's dental 
condition, classified as left displaced articular disk, is 
denied.  


REMAND

There is an inextricably intertwined issue which must be 
adjudicated by the RO in order to properly evaluate the 
service-connected back disorder.  Specifically, the issue 
of service connection for degenerative disc disease has 
not been adjudicated.  Magnetic resonance imaging, in 
service, in March 1997, disclosed disc bulges at the L3-L4 
and L4-L5 levels.  A July 2000 rating decision deferred a 
determination on the issue of service connection for 
degenerative disc disease with radiculopathy for a 
determination on well groundedness.  The VCAA did away 
with the "well grounded" requirement.  A September 2001 
rating decision listed degenerative disc disease with the 
non-service-connected conditions; however, the Board's 
initial review indicates that the issue was never actually 
adjudicated.  Moreover, the adjudication must be based on 
sound medical evidence.  This matter has not been the 
subject of a medical examination and a medical opinion has 
not been obtained.  Under these circumstances, a decision 
as to the proper evaluation for the service-connected back 
disorder must be deferred pending development and 
adjudication of the issue of service connection for 
degenerative disc disease with radiculopathy.

The case is REMANDED to the RO for the following action:  

1.  The veteran should be scheduled for 
examination by an appropriate 
specialist to determine the etiology, 
date of onset, and severity of any 
lumbar spine degenerative disc disease.

2.  After completing any additional 
development deemed appropriate, the RO 
should adjudicate the claim of service 
connection for degenerative disc 
disease and readjudicate the rating for 
the veteran's service-connected back 
disability or disabilities, considering 
the applicability of both old and new 
criteria under Diagnostic Code 5293 for 
rating intervertebral disc syndrome.  
The veteran and his representative 
should be provided a supplemental 
statement of the case.

Following completion of these actions, in accordance with 
the current appellate procedures, the case should be 
returned to the Board for completion of appellate review.  
The Board intimates no opinion as to the ultimate outcome 
of this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.





 


